UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sealed
United States of America
Order to Wheel Out Sealed Case

Docket No, 19 Cr. 560
Jameel Alsaedi,
Defendant.

 

 

Upon the application of the United States by Geoffrey S. Berman, United States Attorney
for the Southern District of New York, Assistant United States Attorney Robert B. Sobeiman, of
counsel, the Court hereby finds that:

At the time of its return, the indictment in this matter was ordered, pursuant to Federal Rule
of Criminal Procedure 6(e)(4), to be kept secret until the defendant is in custody or has been
released pending trial. As a result this case has not yet been assigned to a United States District
Judge. See Rule 6 of the Local Rules for the Division of Business Among District Judges. The
defendant has recently been arrested but not yet arraigned on the indictment. However, for the
reasons set forth in the Government’s Application, this case should remain sealed until it can be
acted upon by the District Judge to whom it will be assigned. Accordingly, it is hereby

ORDERED that this case be “wheeled out” and assigned to a United States District Judge
via Wheel A without being unsealed, under the name United States v. John Doe, Docket

No. 19 Cr. 560, for such further proceedings as that Judge may direct; and it is further

USDC SDNY

DOCUMENT

   

LLEC TRUS ICALLY riLep

DOCH

| DATE PILED rg a

 

 

 
ORDERED that this Order and the Application upon which it was made be and remain
sealed pending further order of the Court.

Dated: New York, New York
August 7, 2019

HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK.

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sealed
United States of America
Application for
¥. Order to Wheel Out Sealed Case
Jameel Alsaedi, Docket No. 19 Cr, 560
Defendant.

 

 

STATE OF NEW YORK _ }
COUNTY OF NEW YORK 5 *

Robert B. Sobelman, pursuant to 28 U.S.C. §1746, hereby affirms the truth of the following
under penalties of perjury:

1. 1am the Assistant United States Attorney currently assigned to this matter and as such
am familiar with the facts and circumstances set forth herein.

2. At the time the indictment was returned in this case the defendant was not in custody.
Accordingly, upon the Government’s request the indictment was ordered sealed. See Federal Rule
of Criminal Procedure 6(e}{4).

3. The defendant was arrested in this case on or about August 7, 2019. Upon the
defendant’s arrest the defendant indicated a willingness to cooperate with the Government. Should
the defendant’s arrest become known, the defendant’s ability to cooperate will be substantially
impaired, and the defendant’s security and that of persons close to the defendant may be in
jeopardy.

4. Because this case has been sealed, it has not been assigned to a United States District
Judge. See Rule 6 of the Local Rules for the Division of Business Among District Judges.

Normally, upon arrest of an indicted defendant, the case would be unsealed and “wheeled out” to

2

 

 
a District Judge for further proceedings. However, for the reasons set forth above, this case should
remain sealed until after it has been wheeled out and the assigned District Judge can act upon it.
The Government respectfully submits the attached proposed Order to effectuate this process.

5, At the time of this Application, the defendant has not yet been appointed counsel.

6. Because disclosure of this Application and proposed Order may jeopardize an ongoing
investigation and imperil the security of the defendant and others, the Government respectfully
requests that this Application and Order be sealed pending further order of the Court.

7. No prior request for the relief set forth herein has been made.

Dated: New York, New York
August 7, 2019

Robert B. Sobelman
Assistant United States Attorney
212-637-2616

 
